Citation Nr: 1749836	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  06-09 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a thoracic spine disability.

2. Entitlement to service connection for lumbar spine disability.

3.  Entitlement to a higher initial rating for partial thickness cuff tear, supraspinatus tendon and chronic tendonitis, left shoulder, evaluated as 10 percent disabling prior to June 25, 2013 and as 20 percent disabling therefrom.

4.  Entitlement to a higher initial rating for partial tear, acromial surface supraspinatus tendon, right shoulder post-operative arthroscopy and subacromial decompression, evaluated as 10 percent disabling prior to June 25, 2013 and as 20 percent disabling therefrom.

5. Entitlement to an initial rating in excess of 10 percent from March 27, 2003 for degenerative disc disease cervical spine.

6. Entitlement to total disability based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to July 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran testified before the undersigned at an August 2012 hearing.  A hearing transcript was reviewed.  The Board previously considered and remanded these issues in March 2015.


FINDINGS OF FACT

1. The weight of the evidence is against finding current thoracic and lumbar spine disabilities are related to service or caused or aggravated by service-connected neck and shoulder disabilities.

2. The evidence does not show forward flexion limited to 30 degrees or less, combined range of motion 170 degrees or less, or muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.   

3. The record shows a diagnosis of mild upper extremity radiculopathy, first evidenced by testimony at the August 23, 2012 Board hearing.

4. With respect to both shoulders, The Veteran experienced pain and limitation of motion to include limitation to shoulder level but not limitation to the midpoint between the side and the shoulder.   

5. The Veteran's service-connected disabilities did not prevent him from securing and following light physical or sedentary work.


CONCLUSIONS OF LAW

1. The criteria for an award of service connection for thoracic spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2. The criteria for an award of service connection for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3. The criteria for a rating in excess of 10 percent for the neck have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5290 (2003), (2016).

4. The criteria for 20 percent ratings beginning August 23, 2012, but not prior, for upper extremity radiculopathy have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.71a, 4.124a, DC 8512 (2016). 

5. The criteria for a 20 percent rating, but not higher, for the left shoulder for the entire period on appeal have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2016). 

6. The criteria for a 20 percent rating, but not higher, for the right shoulder for the entire period on appeal have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2016). 

7. The criteria for TDIU compensation have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In July 2003, the RO sent the Veteran a notice letter.

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified, available medical records have been obtained and considered.  
VA provided medical examinations and opinions for the back, neck, and shoulders in July 2003, July 2013, and July 2016.  The AOJ substantially complied with the Board's remand directives by obtaining VA treatment records and the July 2016 opinions.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Given the above, the Board will proceed to the merits of the claims.

II. Service connection
 
The Veteran asserts that his back disabilities are related to his service or, alternatively, related to his service-connected neck and shoulder disabilities.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc). 

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses but not to diagnose a complex disability or determine its cause as this requires specialized medical knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds his statements generally credible as they have been consistent and detailed.

After review of the record, the Board finds that the criteria for service connection for the thoracic and lumbar spine disabilities have not been met.  See 38 C.F.R. § 3.303.

First, the evidence shows current low back disabilities.  An x-ray from October 2012 showed diffuse spondylosis and degenerative disc disease.  VA treatment records and the July 2016 examiner confirm the diagnosis of degenerative disc disease (DDD) and spondylosis.

Next, the Veteran reports incidents in service but records do not show treatment for the back in service.  At the Board hearing and in treatment, the Veteran contends that his back was injured in service when he was struck on the head with a utility pole.  Indeed, service treatment records show that the Veteran sustained a blow to the head and was treated for neck, head, and shoulder pain.  He was seen in January, February, and March 1991 for these injuries but did not complain of back problems on those occasions.  At the hearing, the Veteran also reported having to throw around heavy base plates in service, which could have contributed to his back problems.  Again, there are no complaints of or treatment for low back problems in service records.

Moreover, the weight of the evidence is against finding a nexus between current back problems and service.  At the Board hearing, the Veteran reported that his back started hurting immediately after his neck injury.  However, treatment records show a different onset.  A treating provider in June 2001 diagnosed a lumbar sprain, a May 2002 treatment record discusses the Veteran hurting his back when he was crawling in an attic doing wiring, a July 2002 record notes complaints of back pain for about one year, and a December 2002 note indicates the Veteran started noticing back pian one to two years prior.  The July 2013 examiner also noted that the Veteran reported a back injury in November 2002 when he was treated after a motor vehicle accident and he also reported a work-related back injury around the same time.  X-rays of the lumbosacral spine from May 1997 and May 2001 were normal.  The Board finds that this medical evidence, documented in the intervening years, outweighs the Veteran's later reports of pain since service.  A June 2001 MRI report notes normal alignment, disc spaces appeared intact, mild, 2-3 millimeter central bulging of disc material at L1-2, L2-3, L3-4, L4-5, and L5-S1, but no evidence of disc bulging.  Similarly, a July 2002 note indicates mild, approximately 2-3 millimeter central bulging of the disc material at the L1-2 level with mild effacement of the thecal sac centrally.     

Additionally, the July 2016 examiner provided negative opinions on the relationships between current back disabilities and service and the service-connected neck and shoulder disabilities.  The examiner concluded that the low back disabilities were less likely than not related to service.  The examiner reasoned that there was no evidence of a condition involving the lower thoracic or upper lumbar spine until the October 2012 diagnosis of spondylosis and DDD.  He noted that the prior study of the lumbar spine done in July 2002 was negative for disk issues and noted normal facet joints and a re-examination of the report from 2002 did not show any notation of DDD. Regardless, he explained, the 2002 finding is distant from service and less likely than not related to the blow to the head by a telephone pole in January 1991.  The examiner also opined that the Veteran's back disabilities are less likely than not caused or aggravated by the service-connected neck or shoulder disabilities.  The examiner explained that his history points to other causes for his back disabilities, like a long career in construction or the motor vehicle accident in 2002 in which he was rear-ended.  

There are no other probative medical opinions addressing nexus.  An October 2003 treatment record notes chronic neck and back pain secondary to bilateral partial supraspinatus tears and C6-7 disc disease.  Another treatment record dated in July 2013 indicates the Veteran's lower back pain is likely secondary to bilateral SI (sacroiliac) joint dysfunction, given his history and physical.  A third treatment record from January 2014 lists "in the setting of prior traumas in service, likely DDD and myofascial pain with superimposed SI dysfunction and bilateral piriformis syndrome."  The Board finds these conclusions in treatment records less probative because they are not consistent with each other and do not appear to consider the entire evidence of record.  

The Board finds the 2016 examiner's opinions highly probative, as he included supporting rationale to explain that the low back disabilities developed after service, independent of the service-connected neck and shoulder disabilities, and are more likely due to occupational use and a post-service motor vehicle accident.  This probative medical evidence outweighs the lay statements and demonstrates that the Veteran's low back disabilities are not related to his service or his service-connected neck and shoulder disabilities.  Therefore, service connection is not warranted.  See 38 C.F.R. § 3.303. 

III. Rating Analysis

The Veteran asserts that his neck and shoulder disabilities should be rated in excess of the ratings assigned by the RO.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of another.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is competent to report symptoms observable by his senses.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-37 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. § 4.59 (2016).

Neck

The claim here was initiated in May 2003.  On September 26, 2003, the regulation and diagnostic codes affecting the neck were amended to the General Rating Formula for Diseases and Injuries of the Spine.  The Veteran's degenerative disc disease of the cervical spine was in effect prior to this change and was rated 10 percent disabling under Diagnostic Code 5290.  38 C.F.R. § 4.71a (2003).  Diagnostic Code 5290 provided ratings based on limitation of motion of the cervical spine with slight limitation of motion rated 10 percent disabling, moderate limitation rated 20 percent disabling, and severe limitation rated 30 percent disabling.  Id. Diagnostic Code 5287 provided ratings for ankylosis of the cervical spine.  Id.

Under the new General Rating Formula, a 10 percent rating is for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of its height.  A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Spine disabilities may also be rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes if such is shown.  38 C.F.R. § 4.71a.  Here, the July 2003 examiner found no recommended bed rest and the July 2013 examiner noted no IVDS.  The Veteran has not reported being diagnosed with IVDS.  

After a review of the record, the Board finds that the criteria for a rating in excess of 10 percent for cervical degenerative disc disease have not been met.  38 C.F.R. § 4.71a, DC 5290.  The evidence of record lends itself more to the current rating criteria, so the Board will discuss the old and new criteria.  However, application of statutes and regulations cannot be construed to have retroactive effect unless their language requires this result.  See Kuzma v. Principi, 341 F.3d 1327, 1328-1329 (2003).  Therefore, the Board may only consider the new criteria from September 26, 2003 forward.  See id.

The evidence shows pain and functional limitation but not moderate limitation of motion required for the 20 percent rating, muscle spasm, guarding, or ankylosis.  During the July 2003 examination, the Veteran reported constant neck pain, not being able to do any activities when his neck pain flare-up, and getting injections that gave only temporary relief.  The examiner noted pain on movement, especially backward extending and prevention from doing strenuous activity.  He found no muscle spasm, tenderness, or ankylosis.  The examiner recorded flexion to 40 degrees and combined range of motion as 220 degrees with pain in all directions, limiting range of motion.  Range of motion was not limited by fatigue, weakness, lack of endurance, or incoordination.  A November 2003 treatment record notes limited range of motion, especially extension, while a January 2004 treatment record notes full cervical range of motion.

During the August 2012 hearing, the Veteran reported limited range of motion and taking pain medication.  At the July 2013 examination, he noted a constant pain of six out of ten and flare-ups in pain to eight out of ten.  He reported that flare-ups occurred with activity twice a week and caused limitation in range of motion.  The examiner recorded flexion to 45 degrees, combined range of motion to 205 degrees, no change in range of motion after three repetitions, functional loss in the form of less movement than normal and pain on movement, and no muscle spasm.  A treatment record from later in July 2013 notes full range of motion, no atrophy, and no erythema.  A December 2013 treatment record shows chronic neck pain, full flexion, extension with the ability to look at the ceiling, lateral rotation of the chin to the shoulder, no significant curvature, no atrophy, no erythema, and no swelling.

In the July 2016 addendum opinion, the examiner addressed the reported flare-ups.  He wrote, during the June 2013 examination, that the Veteran was not experiencing a flare and he was not known to the examiner in July 2003.  The examiner explained that the Veteran reported flares with increased pain associated with activity; to comment on the functional loss during a flare to the extent of degrees of impairment, would be speculative at this point as there is an absence of sufficient medical evidence of record.     

The evidence does not show a moderate level of limitation, forward flexion limited to 30 degrees or less, combined range of motion 170 degrees or less, or muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.  The Veteran's flexion was measured to 40 and 45 degrees and his combined range of motion to 205 and 220 degrees.  These measurements are greater than 50 percent of normal range of motion, showing less than moderate limitation, particularly when considering that forward flexion was almost normal.  Neither examiner found evidence of muscle spasm and the December 2013 treatment record shows there was no significant spinal curvature or contour.  The Veteran's reports of pain, flare-ups in pain, and functional limitations were considered with the grant of 10 percent for mild disability as the evidence often surpassed the limitation required showing full range of motion and flexion beyond 40 degrees.  See DeLuca, 8 Vet. App. at 206; 38 C.F.R. § 4.59.  

Regarding flare-ups, the Veteran did not provide evidence for the examiner to indicate the degree of limited motion he experienced during a flare-up and the examiner could not speculate otherwise.  The Veteran had actual motion well beyond flexion limited to 30 degrees or combined range of motion 170 degrees or less.  See Mitchell, 25 Vet. App. at 36-37.  Therefore, his neck disability did not satisfy the range of motion requirements for a 20 percent rating under the amended regulations.  See 38 C.F.R. § 4.71a, DC 5290.  The evidence also fails to show muscle spasm, altered spinal contour, or ankylosis, which could allow for a higher rating.   Thus, the neither the pre-amended or present rating criteria provide a basis for an increased rating here.

Beginning with the changes on September 26, 2003, Note (1) to the General Rating Formula for the Spine directs that any associated neurologic abnormalities should be evaluated under the appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 5290.  The record shows that the Veteran began to experience upper extremity radiculopathy, first evidence by testimony at the August 23, 2012 Board hearing.  As such, the Board finds that the Veteran met the criteria for separate 20 percent ratings for upper extremity radiculopathy.  See 38 C.F.R. § 4.124a, DC 8512.

The July 2013 examiner identified the effected nerve group as the lower radicular group.  Diagnostic Code 8512 applies to the lower radicular group and provides for 20 percent ratings for mild incomplete paralysis, 30 or 40 percent rating for moderate incomplete paralysis, 40 or 50 percent ratings for severe incomplete paralysis, and 60 or 70 percent ratings for complete paralysis characterized by all intrinsic muscles of the hand and some or all of flexors of the wrist and fingers, paralyzed.  38 C.F.R. § 4.124.

The July 2003 examiner found no signs of radiculopathy.  An October 2003 treatment record shows neck pain radiating into the left upper extremity and hand.  A January 2004 record notes a report of pain sometimes radiating down the bilateral upper extremity but evaluations of normal motor strength, sensation grossly intact, and normal reflexes with no diagnosis of radiculopathy.  While the Board recognizes the Veteran's reports of pain in his extremities at these earlier times, there is no objective diagnosis of radiculopathy prior to July 2013.  The reports of pain alone are insufficient evidence of a radiculopathy disability, particularly in light of the July 2003 examiner finding no signs of radiculopathy.

During the August 2012 hearing, the Veteran first reported symptoms other than pain; specifically, he reported numbness going down his arms to his outer two fingers.  The July 2013 examiner confirmed the Veteran's reports with a diagnosis of cervical radiculopathy with mild involvement of the C8-T1 nerve roots (lower radicular group).  The examiner recorded normal muscle strength, no atrophy, normal reflexes, normal sensory examination, mild constant pain, no paresthesias/dysesthesias, and no other signs or symptoms of radiculopathy.  An EMG study from a week later in July 2013 shows evidence of cervical radiculopathy.  A December 2013 treatment record shows radiculopathy with reports of numbness in both hands and weakness.    

The evidence does not support ratings in excess of the 20 percent ratings for mild radiculopathy.  The introduction to the schedule for disabilities of the peripheral nerves states that involvement that is wholly sensory should be rated mild or at most moderate.  38 C.F.R. § 4.124a, DC 8512.  Here, the objective evidence shows only pain.  The Veteran also reported numbness and weakness.  However, there is no evidence of physical weakness such as reduced strength or reflexes.  The Veteran's symptoms are wholly sensory and the rating criteria suggest he should receive a mild or moderate rating.  The Board is very persuaded by the July 2013 examiner's classification of the radiculopathy as mild, because the examiner is trained and experienced in assessing these types of disabilities.  As such, ratings in excess of 20 percent for radiculopathy of the lower radicular group are not appropriate.  See 38 C.F.R. § 4.124a, DC 8512.

All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), but the Veteran could not receive a higher disability rating for his neck or associated disabilities during this period based on the evidence.  See 38 C.F.R. §§ 4.71a, 4.124a.  Aside from the staged period assigned, the neck and radiculopathy symptoms were generally consistent during the period on appeal such that additional staged ratings are not appropriate.  See Fenderson, 12 Vet. App. at 126-127.  

Shoulders

The Veteran's left and right shoulder disabilities have been rated 10 percent disabling prior to June 25, 2013 and 20 percent thereafter under Diagnostic Code (DC) 5201 for limitation of arm motion.  The Veteran is right-hand dominant.  Diagnostic Code 5201 provides for a 20 percent rating for limitation of the major or minor arm at shoulder level, 30 percent rating for the major arm and 20 percent rating for the minor with limitation to midway between the side and shoulder level, and maximum, 40 percent and 30 percent ratings for limitation of the major and minor arms to 25 degrees from the side.  38 C.F.R. § 4.71a.  Plate I shows that normal shoulder flexion and abduction are to 180 degrees and shoulder height is 90 degrees.  Diagnostic Code 5202 compensates for fibrous union with recurrent dislocation with infrequent episodes of recurrent dislocation, frequent episodes of dislocation and guarding of all arm movements.  Diagnostic Code 5203 provides for ratings for impairment of the clavicle or scapula.  Diagnostic Code 5200 addresses ankylosis in the joint.  

Based on the evidence of record, the criteria for 20 percent ratings, but not higher, for bilateral shoulder disabilities have been met for the entire period on appeal.  See 38 C.F.R. § 4.71a, DC 5201.  The Veteran had surgery on his right shoulder for which he received a 100 percent temporary rating from August 27, 2003 to December 1, 2003.  That rating will not be disturbed by this decision.

The evidence shows pain and limited motion, including to shoulder level, but not motion limited to midway between the side and the shoulder.  During the July 2003 examination, the Veteran reported pain, especially intense when reaching above the head, difficulty moving both shoulders, taking pain medications for muscle spasms, having cortisone injections, and being told he had rotator cuff tears but not having surgery yet.  The examiner recorded right arm flexion and abduction to 120 degrees with pain and left arm flexion and abduction to 100 degrees with pain.  The examiner found that range of motion was limited by pain and not limited by fatigue, weakness, lack of endurance, or incoordination.  There was no evidence ankylosis.  A September 2003 treatment record shows left arm flexion to 154 degrees, abduction to 160 degrees, increased pain with movement above 90 degrees, reduced strength, and positive Hawkins test bilaterally.  A November 2003 treatment record notes left shoulder movement within normal limits and a January 2004 record notes left flexion to 158 degrees and abduction to 150 degrees.     

During this earlier period, the Veteran had arm motion beyond shoulder level.  However, he consistently reported pain and functional impairment and was recorded with less motion than normal.  38 C.F.R. § 4.59 directs the evaluator to assign the minimal compensable rating for disabilities manifest with painful motion.  The minimum rating under Diagnostic Code 5201 for the shoulders is 20 percent.  38 C.F.R. § 4.71a.  As such, the Veteran qualified for the minimum, 20 percent rating for painful motion for the entire period on appeal.  

In later portion of the appeal period, the evidence continued to show painful motion and also objective measurements of limitation to shoulder level.  During the August 2012 Board hearing, the Veteran testified to having very limited motion, extreme pain when doing anything overhead, and having to move his arms around making it difficult to drive for prolonged periods.  At the July 2013 examination, he reported pain, mostly driven by activity and flare-ups in pain when working overhead.  The examiner recorded his range of motion in both shoulders as flexion to 180 degrees and abduction to 90 degrees, no change after three repetitions, functional loss in the form of less movement than normal and pain on movement, weakness on abduction and flexion, and positive empty can test.  The examiner found no evidence of ankylosis, recurrent dislocation of the glenohumeral joint, instability, or clavicle, scapula, AC joint, or sternoclavicular joint conditions. 

A rating in excess of 20 percent is not appropriate, because the evidence shows motion beyond the midway point between the side and the shoulder.  As noted, the Veteran had motion beyond shoulder level during much of the appeal period.  He was measured with abduction limited to shoulder level by pain during the July 2013 examination but had motion beyond the midway point.  Additionally, during that examination, the Veteran reported experiencing pain when working overhead.  This report suggests that the Veteran was physically capable of lifting his arms beyond shoulder level but experienced pain when doing so.  He has been compensated for his pain, weakness, and other functional loss with the 20 percent rating, particularly in light of the fact that some evidence points to motion beyond shoulder level.  With actual motion beyond the midpoint between the shoulder and the side, a rating in excess of 20 percent is not appropriate.  See Mitchell, 25 Vet. App. at 36-37; 38 C.F.R. § 4.71a, DC 5201.  

In the July 2016 addendum opinion, the examiner addressed the reported flare-ups.  As with the neck, he wrote that the Veteran was not experiencing a flare during the June 2013 examination and he was not known to the examiner in July 2003.  The examiner explained that the Veteran subjectively reported pain in the right shoulder that was related to his level of activity.  He concluded, in the absence of sufficient medical evidence, it would be speculative to opine on the extent of degrees of impairment of this Veteran's shoulders during flares.  The Board notes that in certain circumstances remand for additional information on flare-ups could be appropriate to aid the examiner in rendering an opinion.  Here, however, the Veteran described his flare-ups as causing increased pain when working overhead.  He is compensated for limitation of arm motion to shoulder level, which includes using the arms overhead.  Therefore, the evidence shows flare-ups do not cause limitation of motion greater than that for which the Veteran is already compensated.   

All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), but the Veteran could not receive higher disability ratings for his shoulder disabilities based on the evidence of record.  See 38 C.F.R. § 4.71a.  There is no evidence of impairment of the humerus or impairment of the clavicle or scapula to be rated under Diagnostic Codes 5202 or 5203.  The evidence shows generally the same shoulder symptoms such that additional staged ratings are not appropriate.  See Fenderson, 12 Vet. App. 126-27.



III. TDIU

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).

The Board finds that the criteria for compensation based on TDIU have not been met.  See 38 C.F.R. § 4.16.  The Veteran is service-connected for posttraumatic stress disorder (PTSD), posttraumatic headaches, left and right shoulder disabilities, neck disability, tinnitus, allergic rhinitis, and rosacea and folliculitis.  The Board first notes that he receives a 100 percent schedular rating beginning June 27, 2013.  Prior to June 27, 2013, his combined rating was 70 percent and then 80 percent on August 13, 2012.  The Veteran met the schedular criteria for TDIU with the shoulders and neck accounting for disabilities affecting a single body system.  See 38 C.F.R. §§ 4.25, 4.16.  

However, the evidence does not show that his service-connected disabilities prevented him from securing or following a substantially gainful occupation.  Instead, the evidence shows that the Veteran chose to discontinue a vocational rehabilitation program that would have allowed him to secure and follow a substantially gainful occupation.  The July 2013 examination shows that the Veteran's work history consisted of construction, working in an unemployment office, and working as an electrician and he stopped working in 2009.  The earlier July 2003 examination report indicated that the neck disability prevented him from doing any type of strenuous activity but could not most activities of daily living so long as they were not overhead.  A vocational rehabilitation evaluation from 2003 found that he could not engage in the required physical demands of his job as an electrician due to his shoulders preventing him from reaching overhead.  His June 2005 vocational rehabilitation plan was to obtain a Bachelor's Degree in Management Technology to accommodate his physical impairments.  He was given the resources to obtain his degree; however, an October 2008 report shows that the Veteran was discontinued from the vocation rehabilitation plan because he dropped out of school.  VA attempted to contact him on multiple occasions but he only completed part of his education.  

Based on the evidence, the Veteran's shoulder and neck disabilities caused him physical impairment that interfered with his job as an electrician.  Nevertheless, had the Veteran completed his vocational rehabilitation plan and earned a degree, his service-connected disabilities would not have prevented him from securing and following a sedentary career.  His choice to discontinue the program, and not his service-connected disabilities, led to his unemployability.  Moreover, the record shows that the Veteran's service-connected disabilities prevent him from strenuous activities and work overhead.  The evidence does not show that his disabilities prevent him from working below shoulder level in customer service or in an office setting, similar to his work at an unemployment office.  The Veteran had options for obtaining sedentary employment or light labor work despite his service-connected disabilities.  Therefore, the criteria for TDIU compensation have not been met.  See 38 C.F.R. § 4.16.  


ORDER

Service connection for a thoracic spine disability is denied.

Service connection for a lumbar spine disability is denied.

A rating in excess of 10 percent for the neck disability is denied.

A 20 percent ratings beginning August 23, 2012, but not prior, for left upper extremity radiculopathy is granted. 

A 20 percent ratings beginning August 23, 2012, but not prior, for right upper extremity radiculopathy is granted.

A 20 percent rating, but not higher, for the left shoulder for the entire appeal period is granted. 

A 20 percent rating, but not higher, for the right shoulder for the entire appeal period is granted. 

TDIU compensation is denied. 




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


